ICJ_123_CertainProperty_LIE_DEU_2005-02-10_JUD_01_PO_02_EN.txt. 40


           DTSSENTING OPTNTON OF JUDGE ELARABY


   Preliminary objection ta jurisdiction of Court ratione ternporis - Context
and wording of limitation ratione temporis may have justified deparllIre from
"real cause" test adopted in prior cases - COUrl'S conclusion dwl real cause of
dispule was in facls or siluarions prior ta crilical dale wrong on Ihe jacis -
Court should have joined objection ta ifs jurisdiction ratio ne temporis ta
mairs - COUrl 's disposaI of case in limine, after il had recognized Illat tllere
was il dispute belween Ihe Pa ri ies, nol a positive contribution 10 selilement of'
international disputes.


   1. The Court's finding that it lacks jurisdiction ratione temporis and
conseq uently that it has no jurisdiction to entertain Liechtenstein's Appli-
cation prompts me to append this dissenting opinion in order ta clarify
the reasons for which 1 cast a dissenting vote.

    2. The Court based its conclusion that it has no jurisdiction ratione
temporis on two premises:
 (i) under Article 27 (a) of the European Convention for the Peaceful
     Settlement of Disputes, the Court does not have jurisdiction over
     "disputes re1ating ta facts or situations prior ta the entry into force
     of this Convention as between the parties to the dispute [i.e. 1980]";
                                '.
(ii) the case law of this Court and of its predecessor have established that
      the facts or situations that are relevant ta a ratione tempo ri.\" analysis
      are those that constitute the "source or real cause" of the dispute
      (Judgment, para. 46).
    3. In applying the exclusion of jurisdiction ralione temporis, the Court
rightly recognized that "the critical issue is not the date when the dispute
arase, but the date of the facts or situations in relation to which the dis-
pute arose" (Judgment, para. 48; emphasis added). It went on ta decide
which facts or situations were the "source or real cause" of the dispute. lt
concluded that "it is not contested that the present dispute \Vas triggered
hy the decisîons of the German courts" (ibid.; emphasis added) in the
PieTer van Laer Painting case, but that this "conclusion does not ... dis-
pose of the question the Court is called upon to decide" (ibid.) because
evcn though the German courts' decisions came after the cri tic al date,
they were not the dispute's "source or real cause". The "source or real
cause", according ta the Court, was instead the situation created by the
Settlement Convention and the Benes Decrees, both of which predated
the critieal date (Judgment, para. 52).



38

41                 CERTAIN PROPEH.TY (DiSS. OP. ELARABV)


  4. ln applying the "real cause" test, the Court adopted an analysis
originally applied in two cases that came before the Court's predecessor,
the Permanent Court of International Justice, and reapplied in the Right
of Passage case before this Court in 1960. At this juncture, it is appro-
priate to point out that in each of the cases cited by the Court:

(a) the exclusion clause was inserted into an optional clause declaration,
    not a treaty; and
(b) the clauses a tissue contained identica 1 language that limited the
    jurisdiction of the Court to disputes which "aris[ej ... );vith regard
    to situations or faets" occurring after the eritical date, whereas in
    the instant case the temporal limitation in the European Convention
    eonferred jurisdiction over disputes which "re/al [e j to faets or situa-
    tions" occurring after the critical date.
   5. Clearly, the language in the European Convention in this case is
broader than the language at issue in the previous cases. In my view, this
faet may have required a different interpretation of the "real cause" test
than that whieh was previously applied in prior cases, or indeed a differ-
ent test. Moreover, it wouJd appear that by acknowledging - as it did
several times in its Judgment (paras. 48 and 52) - that the German
courts' decisions of the 1990s "triggered" the dispute, the Court also
acknowledged that these decisions "relate" to facts or situations that
occurred well after the critical date; but the Court saw no contradiction
in this.

   6. For the purposes of this dissenting opinion, however, 1 will assume
that, notwithstanding the broader language in the exclusion ratione tem-
poris in this case, the "real cause" test is the correct test and 1 will confine
my remarks to an explanation of why 1 believe the Court reached the
wrong conclusion in its application of this test ta the specifie circum-
stances of this case.
   7. The basis of the Court's finding that the real cause of the dispute is
not the German courts' decisions of the 1990s, but faets and situations
that occurred before the 1980s, is that the German court deeisioTIs "can-
not be separated from the Settlement Convention and the Benes Decrees"
(Judgment, para. 51). This îs beeause, according to the Court, the Ger-
man courts' decisions simply represented the latest in a long line of cases
in whieh the German courts had consistently held that they lacked com-
petence under the SeUlement Convention ta rule on the legaIity of prop-
erty confiscated abroad (Judgment, para. 50). This misses the central
point, however, which is that the German courts had never beforé applied
the Settlement Convention ta property belonging to a neutral State, so
there is no long line of cases to be taken into account. Moreover, the
Settlement Convention is a treaty dealing only with "German externaJ
assets". Liechtenstein is a third party and is not bound by its provisions.
Whether the Benes Decrees were based on citizenship or ethnicity (that is,

39

42                CERTAIN PROPERTY (DTSS. OP. ELARABV)


the wider concept of persans belonging to the German people regardless
of nationality), is irrelevant in the case instituted by Liechtenstein against
Gennany because Germany, the Respondent, was in no sense connected
ta the promulgation of the Benes Decrees. Tt did not issue or apply the
Benes Decrees ta confiscate Liechtenstein property. Indeed, its relation-
ship ta the Decrees is identical ta the Applicant's: bath sustained damage
as a result of confiscations that took place under them. Thus, ail the facts
and situations that predate the critical date under the European Conven-
tion serve only as historical background ta the dispute between the
parties ta this case.




   8. Sorne of these facts would be relevant if the Respondent were
Czechoslovakia and the purpose of the proceedings was ta challenge
sorne aspect of the lawfulness of the Benes Decrees. But this is not the
case here. Moreover, as 1 seek ta clarify, the factual circumstances of this
case are not identical ta those underlying the three cases relied upon by
the Court. One difference is fundamental: in each of the three previous
cases, certain acts aUributable ta the Respondent and complained of by
the Applicant took place both be/ore the critical date and after the criti-
cal date, and the Court, in deciding the scope of its jurisdiction ralione
temporis, had ta decide which of these acts constituted the facts and
situations that were the "source or real cause" of the dispute.

   9. Thus, in Phosphates in Morocco, Italy complained that French legis-
lation monopolizing the Moroccan phosphate industry to the detriment
of an Italian company occurred before the critical date, whereas a final
denial of the company's rights by the French Ministry of Foreign Affairs
occurred after il. ln the Eleclricity Company of Sofia and Bulgaria case,
Belgium complained that a Bulgarian municîpality confiscated property
of a Belgian company and that a mixed Belgo-Bulgarian tribunal estab-
lished a fonnula for the price of coal ta be sold by the company bf:fore
the critical date, whereas the Bulgarian courts applied this formula in a
way that caused the Belgian company ta suffer a loss qfter il. And finally
in Right (~f Passage over lndian Territory, Portugal complained that cer-
tain "minor incidents" between it and India regarding Portugal's passage
over lndian territory occurred before the critical date, whereas a full-seale
obstruction of its right of passage occurred after it. Although the Court
in each case weighed the faets or situations differently - finding in only
one of the cases that the facts or si tuations tha t constituted the "source or
real cause" of the dispute occurred before the critical date - the point is
that in each of these cases there were acts attribulable lo the Respondenl
and complained of by the Applicant that occurred before the crilical
date. There are no sueh acts here. Ta neglect recognizing this fact and the

40

43                CERTAIN PROPERTY (mss. OP. ELARAI:IY)


legal consequences that flow from it is to deviate from the prior jurispru-
dence of the Court.




   10. Tt should, in my view, be manifestly clear that the German courts'
decisions purporting to inc\ude neutral Liechtenstein property under the
umbrella of German external assets - in the 1990s, a decade after the
critical date - should be considered the "real cause" of the dispute.
Liechtenstein requested the Court to adjudge and declare that "German y
has failed to respect the sovereignty and neutrality of Liechtenstein"
(Memorial of Liechtenstein, p. 187, para. 1 (a) because it treated Liech-
tenstein property as German assets. Thus, its daim relates exclusively to
the propriety under international law of the German courts' decisions.
The lawfulness of the confiscation of Liechtenstein property in Czecho-
s!ovakia represents a separate issue which could constitute a dispute
between Liechtenstein and Czechoslovakia but not Liechtenstein and
Gennany. Here then, the German courts' decisions have the same
character and nature as the events that took place after the critical date
in the Electricity Company and RighI of Passage cases. ln the latter case,
the Court held thal:


        "It was only in 1954 that ... a controversy arase and the dispute
     relates both to the existence of a right of passage to go into the
     enclaved terri tories and to India's failure to comply with obligations
     which, according to Portugal, were binding upon it in this connec-
     tion. It was from ail of this that the dispute referred to the Court
     a rose; it is with regard to al! of this that the dispute exists. This
     whole, whatever may have been the eartier origin of one of ils parts,
     came into existence only after [rhe aitical date J." (Right of Passage
     over Indian Territory, Mails. Judgment, J. C. J. Reports 1960, p. 35;
     emphasis added.)
   1 L It is difficult to grasp how in the instant case the "whole" could
have materialized before 1980 since no pre-1980 cond uct a ttribu ta ble to
Germany was raised in the proceedings. lndeed the Court, by confirming
that the "issue whether or not the Settlement Convention applied to
Liechtenstein property had not previously arisen before German courts"
(Judgment, para. 50) admitted as much. The Court has demonstrated
that a "new situation", namely the application of ear/ier case law under
the Settlement Convention for the "first time" to neutral and non-
German pro pert y, existed, and it is this situation that for the first time
caused a dispute between Liechtenstein and Germany.



41

44                  CERTAIN PROPERTY (DiSS. OP. ELARABY)

   12. My Ilne of reasonlng lS as follows: if we proceed from the estab-
llshed fact that the Respondent is not responsible for the Benes Decrees,
the question should be legitimately asked: did the Respondent undertake
any post critical date act that potential1y engaged its international respon-
sibility?
   13. An examination of the case file suggests that two such acts were
adopted by Germany. The first is the Exchange of Notes which

     ."was executed between the three Western Powers and the Govern-
      ment of the Federal Republic of Germany (the parties to the Settle-
      ment Convention) under which that Convention would terminate
      simultaneously with the entry into force of the Treaty. Whereas that
      Exchange of Notes terminated the SeUlement Convention itselr,
      including Article 5 of Chapter Six (relating to compensation by
      Gcrmany), it provided that paragraphs 1 and 3 of Article 3, Chapter
      Six, 'shal1, however, remain in force'." (Judgment, para. 15.)

Thus, Germany retained the clause in Article 3, Chapter Six, of the Settle-
ment Convention requiring Germany to "raise no objections" ta meas-
ures taken against "German external assets", but terminated the obliga-
tion ta pay compensation provided for in Article 5 of Chapter Six of the
Seulement Convention, which stipulates that "[t]he Federal Republic
shan ensure that the former owners of property seized pursuant to the
measures referred to in Articles 2 and 3 of this Chapter shal1 be compen-
sated". The second act attributable ta Germany is the decisioll of the
German courts ta apply the Settlement Convention to pro pert y belong-
ing ta nationals of a neutral country. Bath these acts occurred weil after
the critical date.
   14. It is relevant ta recall, in this context, that the European Court of
Human Rights ("ECHR") reached a conclusion similar to the one 1 am
espousing when it analysed its jurisdiction ralione temporis in the case
brought by the Prince of Liechtenstein. ln that case, the Prince of Liech-
tenstein made two separate claims, only one of which Liechtenstein
duplicates here. In regard ta the first claim - that the Czech Decrees
were unlawful- the ECHR round that it did not have temporal jurisdic-
tion 1. But the Court drew an important distinction between this claim
and the Prince's second and entirely separate daim. The Court, with
respect to this second daim, noted:

     "that the applicant's complaint ... does not concern the original
     confiscation of the painting which had been carried out by authori-

  1 Prince Hans-Adam Il of Liechtenstein v. Germany. European Court of HI/man Rigil/s,
Applica/ion No_ 42527/98, Judgment, 12 July 200/ (Prcliminary Objections of Germany,
VoL II, Ann. 1, pp. 29-30, paras. 84-85).

42

45                   CERTAIN PROPERTY (mss. OP. ELARABY)


      ties of former Czechoslovakia in 1946. Jn the present proceedings,
      the applicant complains that, as in the German court proceedings
      instituted in 1992 he could not obtain a decision on the merits of his
      claim for ownership of the painting, it was eventually returned to the
      Czeeh Republic. The Court's competence ta deal with this aspect of
      the application is therefore not excluded ratione temporis."2

   15. Thus, the European Court found that any claim regarding the
Pieter )lan Laer court decisions - the Prince of Lieehtenstein's second
daim before the European Court - was "not excluded ratione tempo-
ris" 3 beea use the relevant faets occurred in the 1990s, after the critical
date. Liechtenstein raised only this second daim before this Court and in
my view this Court should, like the ECHR, have found that it was not
precluded from exercising jurisdiction over Liechtenstein's daim.


   16. ln sum, 1 am of the opinIOn that the temporal limitation in the
European Convention was not a proper basis for a finding of no-jurisdic-
tion. In the alternative, 1 believe that the various dimensions of the case
could have been better clarified had the Court opted to explore the
case further by joining the German second objection to the merits in con-
formity with Article 79, paragraph 9, of the Rules of Court instead of
disposing of the case in limine.

   17. 1 cannot conclude without expressing my concern regarding the
final outcome. The Court has round that a legal dispute does exist
between the Parties and made the finding that the real subject-matter of
the dispute is:
      "whether, by applying Article 3, Chapter Six, of the Seulement Con-
      vention to Liechtenstein property that had been contiscated in
      Czechoslovakia under the Benes Decrees in 1945, Germany was in
      breach of the international obligations it owed to Liechtenstein and,
      if so, what is Germany's international responsibility" (Judgment,
      para. 26).
  Deelining jurisdiction while a dispute persists does not represent a
positive contribution to the settlement of international disputes, which is
the central function of the Court.


  :z Preliminary Objections of Germany, Vol. Il, Ann. l, p. 29, para. 81.
  3 Ibid. ; emphasis addcd. The ECHR was earcful to point out that it did nOI eonsider
Germany's conduel 10 be a continuation of the former Czechoslovakia's:

        "The Court would add tha! in these eircumstances Ihere is no question of a con-
     linuing viola tion of the Convention whicb could be imputable to the Federal Repub-
     lie of Germany and which could have effects as to the temporal limitations of the
     competence of the court." (Ibid., para. 85.)

43

46               CERTAIN PROPERTY (mss. OP. ELARABY)


   18. In the Iight of the foregoing, 1 voted for paragraph 1 ((J J of the
disposit!l but was compelled to vote against paragraphs 1 (b J and 2 of
the dispositif

                                             (SignedJ Nabil ELARABY.




44

